10-3427(L)
     USA v. OYEWUMI, ET AL.
 1
 2                  UNITED STATES COURT OF APPEALS
 3
 4                            FOR   THE   SECOND CIRCUIT
 5
 6
 7
 8                              August Term, 2011
 9
10    (Argued February 6, 2012                       Decided: March 29, 2012)
11
12       Docket Nos. 10-3427(Lead), 10-3911(Con), 10-4035(Con)
13
14
15                            UNITED STATES OF AMERICA,
16
17                                               Appellee,
18
19                                        –v.–
20
21      KAY OYEWUMI, TAIWO ADEKANBI, AKA TAIYE, ADEMILOLA OGUNMOKUN, AKA
22                  JIMMY, AKA ABURO, AKA OLASUPO OGUNMOKUN,
23
24                                                                 Defendants,
25
26    FNU LNU, AKA TONY MCKINNON, AKA REGINAL DAVIS, AKA SAEED, AND TUNDE
27                        OGUNRINKA, AKA BABA TOLANI,
28
29                                                      Defendants-Appellants.
30
31
32
33   Before:
34
35      WESLEY, CARNEY, Circuit Judges, CEDARBAUM, District Judge.*
36


          *
           Judge Miriam Goldman Cedarbaum, of the United States
     District Court for the Southern District of New York, sitting by
     designation.

                                      Page 1 of 21
 1        Appeal from an order of the United States District
 2   Court for the Southern District of New York (Sullivan, J.),
 3   sentencing Defendant Appellant Saeed1 to 110 months’
 4   imprisonment pursuant to Saeed’s conviction, after a jury
 5   trial, for violations of 18 U.S.C. § 1001, 18 U.S.C.
 6   § 1028A(a)(1), (c)(4), and 21 U.S.C. § 846.
 7
 8        AFFIRMED.
 9
10
11
12             STEVEN R. PEIKIN (Alexander J. Willscher, Allison
13                  Caffarone, on the brief), Sullivan & Cromwell,
14                  New York, NY, for Defendant-Appellant.
15
16             DANIEL S. GOLDMAN, Assistant United States
17                  Attorney, (Katherine Polk Failla, Assistant
18                  United States Attorney, on the brief), for
19                  Preet Bharara, United States Attorney for the
20                  Southern District of New York, New York, NY.
21
22
23
24   WESLEY, Circuit Judge:

25        Appellant Saeed appeals his convictions for aggravated

26   identity theft and false statements, the district court’s

27   pre-trial denials of his motions to suppress statements made

28   during a safety-valve proffer and for severance of Count One



          1
           We refer herein to Defendant-Appellant as Saeed even though
     Defendant-Appellant’s true identity remains unknown both to us
     and the government. Defendant-Appellant refers to himself, in
     his briefing, as Reginald Davis. We decline to use “Davis” to
     identify Defendant-Appellant, however, because the jury convicted
     him of aggravated identity theft based on his use of the Davis
     identity. We therefore refer to Defendant-Appellant as Saeed,
     which is a religious name he has used in the past.

                                 Page 2 of 21
 1   from Counts Four and Six of the indictment, and his 110-

 2   month sentence.   We hold that (1) Saeed’s conviction was

 3   supported by sufficient evidence; (2) the court’s pre-trial

 4   decisions on Saeed’s motions were not erroneous; and (3)

 5   Saeed’s 110-month sentence is both procedurally and

 6   substantively reasonable.    Concluding that Saeed’s claims on

 7   appeal have no merit, we affirm both his convictions and

 8   sentence.

 9                               Background

10       Following a jury trial, Saeed was convicted of

11   conspiring to distribute heroin in violation of 21 U.S.C.

12   § 846, aggravated identity theft in violation of 18 U.S.C.

13   § 1028A(a)(1) & (c)(4), and making false statements on a

14   matter within the jurisdiction of a federal agency in

15   violation of 18 U.S.C. § 1001.

16       Saeed’s criminal activity came to light after Customs

17   and Border Patrol at Newark International Airport seized a

18   FedEx package from India containing 787 grams of heroin.

19   Immigration and Customs Enforcement (“ICE”) agents executed

20   a controlled delivery of the package to its intended

21   Brooklyn address, which resulted in the arrest of two of

22   Saeed’s co-conspirators, Temitope Mohammed and Bolaji


                                 Page 3 of 21
 1   Olaiye.   Subsequently, ICE received authorization to

 2   intercept calls over a cell phone belonging to Kay Oyewumi,2

 3   a leader of the heroin trafficking organization.     The

 4   intercepted calls implicated Saeed in the conspiracy and led

 5   to his arrest on April 30, 2009.

 6       Saeed was initially charged with participating in a

 7   conspiracy to distribute, and to possess with intent to

 8   distribute, one kilogram or more of heroin in violation of

 9   21 U.S.C. §§ 812, 841(a), 841(b)(1)(A), and 846.     During a

10   post-arrest interview Saeed identified himself as Reginald

11   Davis and admitted to some of his criminal activity.

12       On December 10, 2009, Saeed’s counsel advised the

13   government that his review of his client’s record indicated

14   that Saeed might be eligible for safety-valve relief

15   pursuant to 18 U.S.C. § 3553(f).      The government responded

16   that it would not agree to recommend safety-valve relief

17   unless defendant revealed his true identity.     Despite the

18   government’s position regarding the safety valve, Saeed and

19   his attorney met with the government on December 21, 2009,



         2
            Oyewumi is also an Appellant in this case. His appeal as
     well as the appeal of Ogunrinka, another co-conspirator whose
     case was also consolidated with this one, is being decided in a
     summary order filed concurrently with this opinion.

                                Page 4 of 21
 1   to provide the government with information proving he was

 2   safety-valve eligible.

 3       The meeting was held pursuant to a safety-valve proffer

 4   agreement signed by Saeed, Saeed’s counsel, the Assistant

 5   United States Attorney, and a witness.     During the

 6   safety-valve proffer, the government questioned Saeed about

 7   his identity.     He identified himself (again) as Reginald

 8   Davis; claimed he was born in Houston, Texas in     1984; and

 9   provided what he asserted were the final four digits of his

10   social security number.     During the meeting, the government

11   also asked Saeed questions about the narcotics conspiracy,

12   his involvement with Oyewumi and Olaiye, the length of his

13   participation in the conspiracy, and the amounts of heroin

14   he distributed.

15       After the safety-valve proffer, the government further

16   investigated Saeed’s identity and informed the court that it

17   might seek additional charges against Saeed for false

18   statements and identity theft.

19       On March 4, 2010, the grand jury returned a superseding

20   indictment charging Saeed with four new counts related to

21   his false statements to the government about his identity

22   during his post-arrest interview and safety-valve proffer.


                                 Page 5 of 21
 1   Ultimately, the government dropped two of these counts and

 2   proceeded to trial only on: (1) Count One, involving the

 3   narcotics conspiracy; (2)Count Four, charging Saeed with

 4   making false statements about his identity during the

 5   safety-valve proffer in violation of 18 U.S.C. § 1001; and

 6   (3) Count Six, charging Saeed with aggravated identity theft

 7   in violation of 18 U.S.C. § 1028A based on his use of the

 8   identity of “Reginald Davis” during the safety valve

 9   proffer.

10       Saeed made a number of pre-trial motions that are now

11   at issue on appeal.   He moved to suppress statements he made

12   during the safety-valve proffer, arguing that the government

13   acted in bad faith when it continued the proffer after Saeed

14   continued to lie about his identity.     Saeed also moved to

15   sever Count One from Counts Four and Six on the basis that

16   joinder was improper pursuant to Federal Rules of Criminal

17   Procedure 8 and 14.   Both motions were denied.    A jury trial

18   followed and Saeed was found guilty on all counts.

19       During sentencing, the government opposed safety-valve

20   relief on the basis that Saeed lied about his identity.        The

21   district court denied safety-valve relief, imposed an

22   obstruction of justice enhancement, and ultimately sentenced


                               Page 6 of 21
 1   Saeed to 110 months’ imprisonment.         The 110-month sentence

 2   included 86 months’ imprisonment for Counts One and Four,

 3   and 24 months’ imprisonment (the mandatory minimum) to be

 4   served consecutively (as required by statute) on Count Six.

 5       Saeed appeals the jury’s verdict on Counts Four and

 6   Six, the district court’s pretrial rulings, and his

 7   sentence.

 8                              Discussion

 9       On appeal, Saeed argues that: (1) there was

10   insufficient evidence to support the jury’s guilty verdict

11   on Counts Four and Six; (2) the district court erred in

12   denying his motion to suppress his safety-valve statements;

13   (3) the district court erred in denying his motion to sever

14   Count One from Counts Four and Six; and (4) his sentence is

15   both procedurally and substantively unreasonable.         These

16   arguments lack merit and there was no error below.         We

17   therefore affirm Saeed’s conviction and sentence.

18       I.      The Jury’s Guilty Verdict on Counts Four and Six

19               was Supported by Sufficient Evidence.

20       Saeed argues that there was insufficient evidence to

21   support the jury verdict on Counts Four and Six because the

22   government failed to present evidence that proved, as


                                 Page 7 of 21
 1   required by 18 U.S.C. § 1001, that his false statements were

 2   material.3    Under § 1001, a statement is material if it has

 3   “a natural tendency to influence, or [be] capable of

 4   influencing, the decision of the decisionmaking body to

 5   which it was addressed,” United States v. Gaudin, 515 U.S.

 6   506, 509 (1995), or if it is “capable of distracting

 7   government investigators’ attention away from” a critical

 8   matter, United States v. Stewart, 433 F.3d 273, 318 (2d Cir.

 9   2006).

10        Here, Saeed’s lies about his identity during the

11   safety-valve proffer clearly meet the definition of

12   “material.”    As a matter of common sense, providing a false

13   identity to officials conducting a safety-valve proffer has

14   both a “natural tendency to influence” and is “capable of

15   distracting” those officials.      Indeed, there is little doubt

16   that providing a false identity can result in a significant

17   hindrance to law enforcement’s investigation or prosecution

18   of crimes: Giving a false identity can impede the


          3
            In addressing Saeed’s challenge to the sufficiency of the
     evidence, we “review the evidence in the light most favorable to
     the government, drawing all reasonable inferences in its favor.”
     United States v. Gaskin, 364 F.3d 438, 459 (2d Cir. 2004). We
     will only reverse a conviction “if no rational factfinder could
     have found the crimes charged proved beyond a reasonable doubt.”
     Id. at 459-60.

                                 Page 8 of 21
 1   government’s ability to develop information about the

 2   subject crime, and to inform itself about the defendant and

 3   any relevant criminal history.      See, e.g., United States v.

 4   Oladipupo, 346 F.3d 384, 385-86 (2d Cir. 2003).

 5   Accordingly, any reasonable juror could have appropriately

 6   concluded that Saeed’s lies about his identity were material

 7   to the government’s investigation.

 8        But the government offered more to support its burden

 9   of proof.   It introduced testimony that the purpose of a

10   safety-valve proffer is to determine eligibility for safety-

11   valve relief and that both truthfulness and criminal history

12   are elements to be considered in determining whether a

13   defendant is safety-valve eligible.4       This testimony was

14   enough to support the jury’s finding that a defendant’s lies

15   about his identity during a safety-valve proffer have a

16   natural tendency to influence or are capable of distracting

17   the government agents.    That is all that is required for

18   materiality.   Thus, viewing the evidence in the light most

          4
            Certainly, the government could have more explicitly
     connected the dots for the jury by introducing testimony
     regarding the way in which a defendant’s truthful statements
     about his identity make it easier for the government to determine
     criminal history, or by presenting a witness to testify more
     specifically about the importance of truthfulness. But that the
     government could have done a better job does not mean it did not
     do a sufficient job.

                                 Page 9 of 21
 1   favorable to the government-as we are required to do-the

 2   jury’s finding of materiality was eminently reasonable.       See

 3   United States v. Libera, 989 F.2d 596, 601 (2d Cir. 1993);

 4   United States v. Stanley, 928 F.2d 575, 576-77 (2d Cir.

 5   1991).

 6       Nevertheless, Appellant argues that a few out-of-

 7   circuit cases that found evidence insufficient to support a

 8   § 1001 conviction counsel in favor of reversing his

 9   conviction here.   See United States v. Ismail, 97 F.3d 50

10   (4th Cir. 1996); United States v. Kwiat, 817 F.2d 440 (7th

11   Cir. 1987).   We disagree; the cases are inapposite.   Both

12   Ismail and Kwiat involved false statements made to one

13   agency when the government had to show the statements were

14   material to a different agency.

15       In Ismail, for example, defendant made a false

16   statement to a bank, and the government argued the statement

17   was material to the FDIC because the bank was FDIC insured.

18   The Fourth Circuit noted that the false statement charge

19   would have been appropriate if it was for “making a false

20   material statement in a matter within the jurisdiction of

21   the Secretary of Treasury, or the Internal Revenue Service,”

22   but was not appropriate where the charge was making a false


                               Page 10 of 21
 1   statement within the jurisdiction of the FDIC because the

 2   statement was not made to that agency.    97 F.3d at 60-61.

 3   Ismail thus holds only that where the connection between the

 4   agency to which the statement is made and the agency to

 5   which the statement is alleged to be material is tenuous,

 6   the government must do more to prove materiality.

 7       Similarly, in Kwiat, the Seventh Circuit found that a

 8   false statement on a HUD form was not material to the FDIC

 9   where the government’s only evidence tending to prove

10   materiality was that the FDIC “sometimes looks at HUD-1

11   forms in banks’ files to obtain information concerning real

12   estate loan transactions.”   817 F.2d at 445.   Again, the

13   connection between the agency to which the statement was

14   made and the agency to which it was alleged to be material

15   was speculative.

16       The connection here is apparent and direct.     The false

17   statement was made to the same government agency to which it

18   was deemed material.   Moreover, materiality in this instance

19   was obvious as a matter of common sense, and furthermore it

20   was a finding more than adequately supported by testimony

21   regarding the purposes and requirements of a safety-valve

22   proffer.   We hold, therefore, that Saeed’s convictions for


                               Page 11 of 21
 1   making false statements and aggravated identity theft were

 2   well supported by sufficient evidence and affirm his

 3   convictions on Counts Four and Six.

 4        II. The District Court Properly Denied Appellant’s

 5             Motion to Suppress Statements Made During the

 6             Safety-Valve Proffer.5

 7        Saeed contends the district court erred in allowing the

 8   government to introduce statements he made during the

 9   safety-valve proffer held pursuant to 18 U.S.C. § 3553(f)

10   because the government acted in bad faith in continuing the

11   proffer after realizing Appellant did not plan to meet their

12   pre-condition that he reveal his identity and because the

13   government breached the proffer agreement.     Appellant

14   misunderstands the nature and purpose of a safety-valve

15   proffer under § 3553(f).

16        Section 3553(f) gives defendants an opportunity to

17   prove their eligibility for safety-valve relief by providing

18   the government with “all information and evidence the



          5
           When a defendant challenges the denial of a suppression
     motion, we review the district court’s factual findings for clear
     error, viewing the evidence in the light most favorable to the
     government, and the legal conclusions de novo. United States v.
     Stewart, 551 F.3d 187, 190-91 (2d Cir. 2009); United States v.
     Yousef, 327 F.3d 56, 144 (2d Cir. 2003).

                                Page 12 of 21
 1   defendant has concerning the offense or offenses that were

 2   part of the same course of conduct or of a common scheme or

 3   plan.”   18 U.S.C. § 3553(f)(5).6

 4        Once a defendant has made a safety-valve proffer,

 5   either in writing or through a debriefing, the government’s

 6   role is to evaluate the defendant’s information and make a

 7   recommendation to the court regarding the defendant’s

 8   safety-valve eligibility.     The court, and not the

 9   government, is ultimately charged with determining a

10   defendant’s eligibility for safety-valve relief under

11   § 3553(f).   United States v. Gambino, 106 F.3d 1105, 1110

12   (2d Cir. 1997).

13        In this case, Saeed, through counsel, requested a

14   safety-valve debriefing having been advised by the

15   government that it would recommend against safety-valve

16   relief unless Saeed came “clean about his true

17   identification.”   The government did not induce Saeed to


          6
            The government is not required to participate in a
     debriefing requested by a defendant pursuant to § 3553(f).
     However, if it does not participate, its refusal to meet with the
     defendant may “weigh in favor of a finding that a defendant’s
     written proffer is complete.” United States v. Schreiber, 191
     F.3d 103, 108 (2d Cir. 1999). To avoid such consequences, the
     government often participates in safety-valve debriefings when
     requested by the defendant.


                                 Page 13 of 21
 1   participate in a safety-valve proffer.       Saeed voluntarily

 2   attended the safety-valve proffer with his attorney and

 3   signed the proffer agreement, which informed him that any

 4   statements he made during the session would be fully

 5   admissible against him.     Having been informed of the

 6   government’s precondition for recommending safety-valve

 7   relief, Saeed nonetheless lied about his identity during the

 8   proffer.

 9       Contrary to Saeed’s argument, the government was under

10   no obligation to save Saeed from himself once he failed to

11   reveal his true identity.     The government had an obligation

12   to allow him to proffer pursuant to § 3553(f) to fulfill its

13   duty to evaluate whether safety-valve relief was appropriate

14   and make a recommendation to the judge.       Cf. United States

15   v. Schreiber, 191 F.3d 103, 108 (2d Cir. 1999).          The

16   government fully complied with its obligations under

17   § 3553(f).

18       Appellant’s claim that the government violated the

19   proffer agreement is meritless.       Saeed likens his

20   safety-valve proffer agreement to a plea agreement and

21   argues that cases like United States v. Roe, 445 F.3d 202,

22   207 (2d Cir. 2006), counsel in favor of suppressing his


                                 Page 14 of 21
 1   proffer statements.    But, safety-valve agreements are

 2   fundamentally different from plea agreements: in a safety-

 3   valve agreement, unlike in a plea agreement, the government

 4   makes no representation that it will seek any downward

 5   departure or recommend safety-valve relief.      In Saeed’s

 6   case, the government merely promised to evaluate Appellant’s

 7   eligibility for safety-valve relief after the proffer,

 8   subject to the conditions that it made known to Appellant.

 9   That is exactly what it did.      The government neither

10   breached the agreement nor acted in bad faith in allowing

11   the proffer to continue after Saeed lied about his identity.

12   Saeed’s safety-valve statements were, therefore, properly

13   admissible at trial.

14        III.    The District Court Properly Denied Appellant’s

15                Motion to Sever Count One from Counts Four and

16               Six.7

17        Saeed argues that the district court violated Federal

18   Rules of Criminal Procedure 8(a) (joinder) and 14(a)

19   (discretionary severance) by permitting a joint trial of his

20   narcotics offenses and identity-related offenses.      More



          7
            We review a district court’s ruling on joinder de novo.
     United States v. Shellef, 507 F.3d 82, 96 (2d Cir. 2007).

                                 Page 15 of 21
 1   particularly, he contends that evidence of his participation

 2   in the heroin distribution conspiracy prejudiced the jury’s

 3   consideration of the false statement and identity theft

 4   charges brought against him.     Assuming without deciding that

 5   it was error to allow joinder, we easily conclude the error

 6   was harmless.

 7       To compel reversal on appeal by reason of misjoinder,

 8   the defendant must demonstrate that joinder was erroneous

 9   under Rule 8(a) and that it “result[ed] in actual prejudice

10   because it had substantial and injurious effect or influence

11   in determining the jury’s verdict.”        United States v.

12   Shellef, 507 F.3d 82, 100 (2d Cir. 2007) (internal quotation

13   marks omitted).   Alternatively, if joinder was proper under

14   Rule 8(a), defendant must show that the district court

15   abused its discretion by failing nonetheless to order

16   severance under Rule 14(a), and that the failure caused

17   “prejudice so severe that his conviction constituted a

18   miscarriage of justice.”   United States v. Rittweger, 524

19   F.3d 171, 179 (2d Cir. 2008).

20       Here, the independent evidence of Saeed’s guilt on each

21   count was so overwhelming that the jury’s knowledge of

22   Saeed’s involvement in the drug conspiracy could not have


                                Page 16 of 21
 1   had a “substantial and injurious effect or influence” on the

 2   verdict, and Saeed’s conviction in no way could be said to

 3   constitute a “miscarriage of justice.”           To focus only on the

 4   highlights: Agent DiFilippo, who participated in the

 5   proffer, testified that Saeed told him (among other things)

 6   that Saeed’s name was “Reginald Lynn Davis”; that Saeed was

 7   born in Houston, Texas, in October 1984; and provided what

 8   he asserted were the last four digits of his social security

 9   number.   These statements were wholly disproved by the

10   testimony of the real Reginald Lynn Davis, who came to New

11   York to testify at Saeed’s trial.           Davis verified that the

12   information given by Saeed to Agent DiFilippo pertained not

13   to Saeed, but to Davis.    Davis’s testimony was corroborated

14   by his duly authenticated birth certificate, issued by the

15   Texas Bureau of Vital Statistics.

16       In addition, the district court gave a limiting

17   instruction directing the jury that, “[e]ach count is a

18   separate offense or crime.     Each crime must therefore be

19   considered separately by you, and you must return a separate

20   verdict on each count.”    Juries are presumed to follow such

21   instructions.     United States v. Whitten, 610 F.3d 168, 191

22   (2d Cir. 2010).    On this record Saeed’s generalized claim of


                                 Page 17 of 21
 1   prejudice from the alleged misjoinder falls woefully short

 2   of demonstrating any actual “substantial and injurious

 3   effect or influence” such as would warrant reversal of his

 4   convictions on these counts.

 5        IV.   Appellant’s 110-Month Sentence is Both

 6              Procedurally and Substantively Reasonable.

 7        A. Procedural Reasonableness

 8        Saeed argues his sentence was procedurally unreasonable

 9   because the court denied safety-valve relief.         As discussed

10   above, the court’s denial of safety-valve relief was

11   appropriate.   By lying about his identity Saeed failed to

12   satisfy § 3553(f), which requires a defendant to truthfully

13   provide the government with all the information he has about

14   the offense and requires that a defendant not have more than

15   one criminal history point.     18 U.S.C. § 3553(f)(1), (5).         A

16   defendant’s identity is part of the information about which

17   section 3553(f)(5) requires a defendant to be truthful.         By

18   lying about his identity, Saeed prevented the court from

19   determining his criminal history.8         Therefore, denial of the


          8
           For instance, in this case, if Saeed had two prior felony
     convictions he would have been eligible for a term of life
     imprisonment. 21 U.S.C § 841(b)(1)(a). This example
     demonstrates that identity may be material for a number of
     reasons, and that the full extent of the benefit to Saeed of

                                Page 18 of 21
 1   safety-valve did not make Saeed’s sentence procedurally

 2   unreasonable.

 3        B. Substantive Reasonableness

 4        Appellant’s argument that his sentence is substantively

 5   unreasonable rests on his contention that the court relied

 6   on Appellant’s false statements as the basis for multiple

 7   enhancements to his sentence.     Specifically, Saeed claims

 8   that the district court used his false-identity conduct as

 9   the basis for: (i) a 24-month consecutive sentence on the

10   aggravated identity theft conviction; (ii) application of

11   the Guidelines’ obstruction-of-justice enhancement; (iii)

12   denial of Saeed’s application for an

13   acceptance-of-responsibility adjustment; and (iv) denial of

14   safety-valve relief.

15        As an initial matter, Appellant is mistaken when he

16   argues that the court relied on his false-identity conduct

17   when denying Appellant an acceptance-of-responsibility

18   adjustment or as a basis for imposing a 24-month consecutive

19   sentence on the conviction under 18 U.S.C. § 1028A.     The

20   court denied acceptance points because although Saeed had

21   earlier offered to plead guilty to distribution of the


     lying about his identity cannot be known.

                                Page 19 of 21
 1   amount of heroin for which the jury ultimately found him

 2   responsible, he argued for acquittal at trial.      The court

 3   pointed out that had Appellant admitted to the substantive

 4   offense and gone to trial only on the limited issue of the

 5   quantity of heroin for which he was responsible, he might

 6   have been eligible for acceptance points.      The court imposed

 7   a 24-month consecutive sentence under 18 U.S.C. § 1028A

 8   because the statute required it.      The statute also required

 9   the court not to consider this mandatory minimum in

10   determining the appropriate sentence for the other

11   convictions.

12       The court properly considered Appellant’s lies about

13   his identity in denying safety-valve relief, in applying an

14   obstruction of justice enhancement, and in applying the

15   sentencing factors in § 3553(a).      We have previously

16   recognized that “[m]ultiple adjustments are properly imposed

17   . . . when they aim at different harms emanating from the

18   same conduct.”   United States v. Sabhnani, 599 F.3d 215, 251

19   (2d Cir. 2010) (internal quotation marks omitted).         That is

20   exactly what happened here.

21

22


                               Page 20 of 21
1                               Conclusion

2       Appellant’s convictions on Counts Four and Six were

3   supported by sufficient evidence; the judge’s pre-trial

4   rulings regarding suppression of statements made during the

5   safety-valve proffer and the propriety of joinder were not

6   error; and Appellant’s sentence was both procedurally and

7   substantively reasonable.     Appellant’s conviction and

8   sentence are hereby AFFIRMED.




                                Page 21 of 21